DETAILED ACTION

Summary
This is the initial Office Action based on the Conductive Paste for Solar Cell Electrode and Solar Cell Manufactured Using Same filed May 28, 2021.
Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2011-0049222) in view of Ko et al. (KR10-2013-0139022).
With regard to claims 1-3, Kim et al. discloses a conductive paste for a solar cell electrode, the conductive paste comprising
a metal powder (see 4th paragraph teaching “metal powder”),
a glass frit (see 5th paragraph teaching “further comprises a glass frit”),
an organic vehicle (see 4th paragraph teaching “organic vehicle”),
a silicon oil (see 4th paragraph teaching “silicon oil”), and 
an additive (see 9th paragraph teaching “amine-based, acid-based, or amphoteric dispersing additive”). 

Kim et al. does not disclose wherein the metal powder is coated with a coating agent including an alkyl amine-based compound or an alkyl carboxy-based compound.
However, Ko et al. discloses a conductive paste for a solar cell electrode (see Title and [0001]). Ko et al. teaches coating metal powder with fatty acids like oleic acid, stearic acid, and palmitic acid which can provide a paste with good dispersion and controlled printability. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the metal powder of Kim et al. to include the coating of Ko et al. because it would have provided for a paste with good dispersion and controlled printability. 
With regard to claim 4, independent claim 1 is obvious over Kim et al. in view of Ko et al. under 35 U.S.C. 103 as discussed above. Kim et al. discloses wherein
the silicon oil is included in an amount of 0.1 to 2% by weight with respect to the total weight of the conductive paste (see 4th paragraph teaching “0.1 to 10% by weight relative to the total composition” which is cited to read on the claimed range of “0.1 to 2% by weight” because it includes values across the entire claimed range).
With regard to claim 8, independent claim 1 is obvious over Kim et al. in view of Ko et al. under 35 U.S.C. 103 as discussed above. 
Kim et al., as modified above, teaches a conductive paste for a solar cell electrode (recall rejection of claim 1 above) but does not teach the claimed solar cell.
However, Ko et al. teaches a conductive paste for a solar cell electrode (see Title) and teaches a conventional use for the paste is to provide a solar cell comprising a front electrode provided on a substrate, and a back electrode provided under the substrate, and the front electrode is produced by applying the conductive paste and then drying and firing (see [0070-0071]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the conductive paste of Kim et al., as modified above, into the solar cell of Ko et al. because the combination of elements known in the art supports a prima facie obviousness determination (see MPEP 2143 A).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2011-0049222) in view of Ko et al. (KR10-2013-0139022), and in further view of Lee et al. (CN 103155168 A).
With regard to claim 5, independent claim 1 is obvious over Kim et al. in view of Ko et al. under 35 U.S.C. 103 as discussed above.
Kim et al., as modified above, does not teach wherein the silicon oil comprises phenyl trimethicone, dimethicone, cyclomethicone, polydimethylsilixone, or silicone gum.
However, Lee et al. teaches a conductive paste for a solar cell electrode (see Title) and teaches silicone oil additive can be selected from dimethyl silicone oil, methyl phenyl silicone oil, poly-group methyl siloxane modified silicon oil (see claim 2).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicon oil material of Lee et al. for the silicon oil material of Kim et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a silicon oil additive in a conductive paste for a solar cell electrode, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2011-0049222) in view of Ko et al. (KR10-2013-0139022), and in further view of Chou et al. (U.S. Pub. No. 2014/0035995 A1).
With regard to claim 5, independent claim 1 is obvious over Kim et al. in view of Ko et al. under 35 U.S.C. 103 as discussed above.
Kim et al., as modified above, does not disclose wherein the additive comprises iodopropynyl butylcarbamate. 
However, Chou et al. discloses a conductive paste for a solar cell (see, for example, [0332-0342]). Chou et al. teaches the conductive paste can include an additive such as iodopropynyl butylcarbamate to increase the shelf life of the paste (see [0178]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the conductive paste of Kim et al., as modified above, to include as an additive the iodopropynyl butylcarbamate suggested by Chou et al. because it would have provided for increased shelf life of the paste.
It would have also been obvious to a person having ordinary skill in the art to have optimized the amount of additive in the paste of Kim et al., as modified above, and arrive at the claimed range of 0.5 to 3% by weight through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the shelf life of the paste.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                            December 13, 2022